UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. Global Equity Fund ANNUAL REPORT For the Year Ended June 30, 2013 Table of Contents A Message to Our Shareholders 2 Portfolio Holdings By Country 11 Expense Example 11 Performance Chart and Analysis 14 Schedule of Investments 16 Statement of Assets and Liabilities 20 Statement of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 37 Trustees and Executive Officers 38 Additional Information 41 Privacy Notice 43 Portfolio 21 Global Equity Fund Dear Shareowners, Friends, and Clients, We are pleased to report strong investment returns for the Portfolio 21 Global Equity Fund and excellent environmental and social performance of the companies in the portfolio, based on our rigorous criteria over the course of the past year.While the global economy is not growing as quickly as some investors would like, corporate profits showed strong growth and this proved to be one of two main forces that drove the global stock market and the Portfolio 21 Global Equity Fund up by more than 19%.Investors also became willing to pay more for earnings, and this was the second main driver of strong returns as price to earnings (P/E) multiples went up, especially for stocks in the United States. MSCI World MSCI World Performance Retail Institutional Equity Index Equity Index as of June 30, 2013 (PORTX) (PORIX) (GTR) (NTR) 1 Year Return (%) 5 Year Average Annual Return (%) 2.85 3.15 3.30 2.70 10 Year Average Annual Return (%) 7.88 7.99 7.82 7.25 Return (%) 4.68 4.99 3.57 3.05 Standard Since Inception Deviation Average Annual Alpha 1.25 1.82 0.00 0.00 Information Ratio 0.18 0.27 N/A N/A Gross Expense Ratio (%)* 1.47 1.17 * Gross expense ratio is from the Fund’s prospectus dated January 20, 2013.Additional information pertaining to the Fund’s expense ratios as of June 30, 2013 can be found in the financial highlights. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-351-4115. PORIX performance reflects a blend of retail class shares (PORTX) and institutional class shares (PORIX) adjusted to reflect institutional class (PORIX) fees.PORTX performance is used from fund inception date, 9/30/99, until the launch of PORIX on 3/30/07.PORIX performance is used from 3/30/07 to date. 2 One aspect of corporate fundamentals stands out as a symbol of what we see throughout the global economy:sales growth has slowed quite a bit compared with one year ago.The sales growth of the companies in the MSCI World Equity Index was 1.18% for the year ended June 30, 2013; a year ago that figure was 11.34% (see page 8).Despite the slowdown in sales growth, investor expectations for the rate of corporate earnings growth, as represented by the MSCI World Equity Index “EPS Estimated Long Term Growth figure” on page 8, has remained the same year over year at about 11%.In our view, the global economy is growing at a slow and uneven pace, and in order to produce strong growth in earnings it is very important for companies to operate efficiently in every respect. The concept of doing more with less is at once simple for our shareowners, and those of us at Portfolio 21 Global Equity Fund, to understand; it is also an important and complex business challenge for companies throughout the world to master in order to do well in the economic conditions of this era.Portfolio 21 Global Equity Fund has always sought out companies with wise methods for efficient use of resources and leading environmental policies and practices.As the global economy seems to be settling into a period of slow and uneven growth, we see more and more companies attempting to excel at efficiency.Also, society is showing a clear desire for companies to perform in an ever more environmentally responsible manner.Today, most large companies tell a good story in terms of their efficiency, environmental, and labor practices.However, Portfolio 21 Global Equity Fund’s Research Analysts continue to find significant differences between companies in similar businesses, as well as between the image a company may portray and the reality of its performance. During the twelve months ended June 30, 2013 our Research Analysts conducted in-depth research on 57 companies (each of which looked excellent on paper), yet only 31 ultimately made it through our environmental, social, and governance (ESG) due diligence to be approved for potential purchase in the Fund, leaving a rejection rate of 46%. Research Trip to Southeast Asia In our search for leading companies, based on our ESG, financial quality, and earnings growth criteria, members of our team travel in the U.S. and abroad to meet with and engage directly with companies.These site visits are a key aspect of Portfolio 21 Global Equity Fund’s research process.We strongly believe that meeting with company representatives, especially in countries outside of the United States, allows us to glean a deeper understanding of the socio-economic trends, governmental policies, and business culture.Moreover, it provides an opportunity for direct company engagement. With a keen interest in Asian equity investments, coupled with concerns surrounding governance standards and supply chain issues, in May the research team spent two weeks in Asia visiting companies, along with ESG research providers and non-governmental organizations.Portfolio 21 Global Equity Fund’s team traveled to Singapore, Hong Kong, and South Korea to meet with 3 company representatives in a wide range of industries, including telecommunications, finance, and environmental technologies.The team was surprised that three of the five South Korean companies said Portfolio 21 Global Equity Fund was the first foreign investor to request and be granted face to face investor meetings.Portfolio 21 Global Equity Fund’s team also sought to deepen its understanding of the environmental regulations, social inequities, and governance challenges of the regions through new relationships with several organizations, including ASrIA (Association for Sustainable and Responsible Investment in Asia), Sustinvest, and KoreaCSR.As a result of information gained from the trip, DGB Financial Group was added to the Fund and existing holding MTR Corp. was sold. New Holding:DGB Financial Group DGB Financial Group (DGB) is a bank holding company in South Korea, and nearly all of its revenue is derived from its flagship Daegu Bank.We see Daegu Bank as a large community bank and believe the strength of DGB lies in its deep connections to its region.The Bank’s core mission is to “realize co-prosperity with small businesses and provide total financial care to local residents.”DGB is a shareholder-centric company with a higher growth rate and return on equity (ROE) than its regional and national competitors.DGB has operated in the Daegu region for 45 years and has an informational advantage in lending, due to its deep customer knowledge.It also has trust advantage with depositors due to its 250 branches (vs. 10 for its nearest competitor).DGB’s corporate lending is focused on small and medium enterprises, which are currently receiving government support.This helps the companies avoid the restructurings that plague larger Korean corporations.DGB has seen stabilization in its net interest margin, as well as weakening of loan competition.These factors, added to the steps the company took to upgrade risk management coming out of the financial crisis, have DGB in a strong competitive position.Moreover, the company’s incorporation of ESG criteria in its credit evaluation, green banking products, and strong environmental management system represent current global best practices and further the company’s competitive advantage. Divestment:MTR Corp. MTR Corp. (MTR) provides railway services in Hong Kong and into the mainland of China.The company has been a long-time holding of the Fund and solid performer, both financially and environmentally.However, we discovered on our company visit in Hong Kong that MTR is caught in somewhat of a bind.The public believes MTR’s fares are too high.This opinion led the government to deny a previously agreed upon fare increase request.The relationship between minority shareholders, the company, and the government is probably going to get messier.Furthermore, there is a good possibility the company will be bought back by the government and this buy-back will likely not be made at a premium.After our site visit with MTR we 4 concluded that the growth path for the company is much less clear than previously perceived and subsequently divested our position. Other Recent Divestments Two Fund holdings made or foreshadowed business moves into fossil fuel production and both companies were divested. Scottish and Southern Energy (SSE), one of the UK’s top energy suppliers and distributors, was added to Portfolio 21 Global Equity Fund’s Strategy in 2009, based, in part, on the company’s recognition that against the backdrop of volatile fossil fuel prices and increasing climate change concerns, renewable energy sources are necessary.Moreover, the company had committed to more than doubling its renewable energy capacity by 2013 from 2008 levels.However, in April 2013 SSE announced the acquisition from BP of a 50% working interest in the Sean gas field in the Southern North Sea.In the announcement, SSE states that it is “proactively seeking new opportunities to increase our presence in the upstream gas sector where assets can be acquired for a fair price”As a result of this acquisition, SSE no longer meets Portfolio 21 Global Equity Fund’s Fossil Fuel screen and was divested. In 2008, after members of Portfolio 21 Global Equity Fund’s research team visited Cosan Ltd., a leading sugarcane ethanol and sugar producer in Brazil, the company was added to the Fund.Cosan provided us with a unique investment opportunity in the alternative fuels sector as sugarcane ethanol has a high positive net energy.In fact, sugarcane ethanol is seven times more efficient than corn ethanol.However in June 2013, Cosan’s founder and Chairman, Rubens Ometto announced that the company “aims to invest in oil production in the long term.”This shift in business strategy raised the company’s environmental, social, and governance risk profile and resulted in divestment. Energy Efficiency Portfolio 21 Global Equity Fund considers energy efficiency the most cost effective way to reduce energy use and greenhouse gas emissions.Our analysis of every company considered for the Fund includes an in-depth review of the company’s energy efficiency strategies and goals.We seek to invest in companies that demonstrate a depth of knowledge in these areas, such as Atlas Copco AB, which designs and develops industrial and construction equipment and products that assist its customers to achieve greater energy efficiency.Or East Japan Railway Co., which continuously dedicates research and development dollars to improve the energy efficiency of its railcars to further reduce the carbon dioxide emissions generated from rail transport.The significance of energy efficiency is unwavering; with today’s global economy improving at slow to moderate pace, energy efficiency continues to assist companies in meeting their environmental, and in many cases financial, targets. To better anticipate future developments in the field of energy efficiency, one of Portfolio 21 Global Equity Fund’s Senior Research Analysts attended the 5 University of California Santa Barbara Summit on Energy Efficiency.Steven Chu, U.S. Secretary of Energy 2009-2013, was the keynote speaker and highlighted the importance of focusing research on high strength, lightweight materials for transportation, as well as energy storage materials for batteries.Through ongoing research and development of new materials and manufacturing methods, Chu believes the price of large batteries will decrease fourfold in the next four years.In fact, many conference attendees represented academic institutions at work on projects like increasing energy density of batteries, or designing innovative batteries with low-cost materials.Conference sessions explored topics such as technological developments that will enable more efficient, economical, and reliable energy storage; minimizing energy loss in electronics; and innovations in solid-state lighting. Examples of Efficiency and Environmental Excellence within Current Fund Holdings In the second quarter, Portfolio 21 Global Equity Fund established a position in Klabin SA.Headquartered in Sao Paulo, Brazil, Klabin SA produces paper, packaging paper and board, corrugated boxes, industrial sacks, and timber in logs for saw mills and veneer plants.The company’s products may not seem overtly green, but its supply chain management exemplifies industry best practices.All of Klabin’s forestland is certified by the Forest Stewardship Council (FSC).Portfolio 21 Global Equity Fund values this forest certification program over others because FSC has the most rigorous and consistent chain of custody program in the world.In 1998, Klabin SA was the first company in the Southern Hemisphere to be granted FSC certification and it is among very few companies in the industry to have chain of custody certification for its operations, product, and supply chain.In addition, Klabin SA is a pioneer in FSC certification of the management and chain of custody for non-wood products, such as medicinal plants, phytotherapy, and phytocosmetic products. Ormat Technologies, Inc. (Reno, NV, United States) has been a holding in the Fund since 2005.Ormat Technologies, Inc. is the largest pure-play geothermal energy company in the world.According to the Union of Concerned Scientists, geothermal power has a very low global warming impact (5% of that emitted by a coal- or oil-fired power plant for the same electrical output).And while geothermal energy will continue to account for the majority of the company’s total generation capacity, in recent years the company has been diversifying into solar energy technologies.Ormat Technologies, Inc. announced in July 2013 that it is building a 10.8 megawatt solar farm in California, which will generate about 24,500 megawatt hours of power per year. SAP AG, a software company based in Walldorf, Germany, was added to the Fund in the first quarter of 2013.SAP AG serves a variety of industries, including utilities, oil and gas, banking, healthcare, telecommunications, mining, construction, automotive, airlines, aerospace and defense, and media.Although we consider some of these industries environmentally questionable, 6 SAP AG offers a host of software solutions that enable the monitoring and evaluation of its customers’ environmental impacts and initiatives.These software applications allow SAP’s clients to, for example, ensure compliance with environmental regulations (e.g., WEEE and REACH), record and track carbon emissions, design supply chains with a focus on efficiency and reduced emissions, and provide a life-cycle view of a product.SAP AG has been, and continues to be, a leader in Enterprise Resource Planning software, however, its growth opportunities in that space were becoming limited.The company has taken positive steps to invigorate growth and diversify its offerings.Through acquisition and in-house development, SAP AG has focused on the areas where growth is expected to be greatest over the next 3-5 years:big data analysis, cloud-base software/platforms, and mobile computing.We feel the company has carved out a lead in these areas and is in position to gain share and increase margins in accelerating markets. IPG Photonics Corp. (Oxford, MA, United States) is a pioneer and world leader in high-power fiber lasers and amplifiers, which are able to cut many types of materials using a fraction of the energy of traditional cutting methods.Fiber lasers are displacing traditional lasers due to superior performance, longer life and reliability, higher efficiency, and precise beam qualities.The company’s vertically integrated manufacturing provides significant competitive advantages in terms of cost, quality, and protection of intellectual property.IPG Photonics Corp.’s high volume production levels of pump diode, proprietary processes, and unique chip and package designs allow for increased yields and lower component costs, while assuring higher quality and shorter lead times.IPG Photonics Corp. is focused on expanding its product portfolio and developing integrated laser systems to address new applications and markets. Ansys, Inc. (Canonsburg, PA, United States) makes computer software and systems that are used to perform engineering simulation.Years ago, engineers had to build prototypes of industrial equipment, machines, and technical devices in order to compare and test different designs.Today, much of this work is done with computers using the software and systems offered by Ansys, Inc.Safety, energy efficiency, and cost are issues across the many industries Ansys, Inc. serves.Being able to simulate performance of products before getting too far along in the design process helps companies avoid costly do-overs.Strategic mergers and acquisitions and consistently high research and development spending has allowed the company to offer capabilities in all major Computer Aided Engineering areas, brought together under its Workbench platform.We believe the company has strong margins, a balance sheet that allows for further strategic acquisitions, and a long, clear growth runway. Darling International, Inc. (Irving, TX, United States) collects and recycles the waste from animal processing facilities, used restaurant cooking oil, and grease from restaurant grease traps.Historically, Darling International, Inc. has processed this waste material into finished products, such as tallow and yellow 7 grease, which is a business model that will continue to serve the company and its shareholders well as environmental pressures escalate.Darling International, Inc. also has a recent joint venture with Valero, known as Diamond Green Diesel (DGD), in which Darling International, Inc. manufactures biodiesel from the waste products it collects and Valero markets the biodiesel at the pump.Global biofuel mandates should drive market demand for product.DGD also presents a significant margin opportunity as it creates a new market for Darling International, Inc.’s feed stocks. Portfolio Fundamentals Portfolio 21 Global Equity Fund seeks to own companies that are global leaders in their environmental, social, and governance practices.We also want to own companies that have superior business fundamentals when compared with their peers, as our goal is to deliver attractive risk-adjusted returns to our shareowners.The table below provides selected fundamental data points for the Fund and the global equity market as of June 30, 2013, compared with one year ago.Two main themes emerge from this information, one regarding the quality and valuation of the portfolio, and another regarding the year over year comparison. Portfolio 21 Global MSCI World Equity Fund Equity Index 6/30/12 6/30/13 6/30/12 6/30/13 Growth measures: EPS – 5 Year Geometric Growth (Latest Filing) % EPS – Estimated Long Term Growth % Last 12 months Sales Growth % Profitability measures: 5 Year Average Return On Equity (Latest Filing) % Estimated ROE (Forward 12 Months) % Profit margin (Trailing 12 Months) % Valuation measures: 5 Year Average P/E Ratio Current P/E Ratio (Trailing 12 Months) Estimated P/E Ratio (Forward 12 Months) This is not a forecast of the Fund’s future performance.Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. The Portfolio 21 Global Equity Fund has superior fundamentals relative to the global equity market:better profitability, stronger sales growth, and better earnings growth.We have paid a modest premium to the market for these better fundamentals, which seems quite reasonable to us.When we consider the excellent environmental, social, and governance practices of the companies in the Fund, we are pleased with the combination at this price. For both the Fund and the market, sales growth has slowed year over year but expectation for future earnings growth has held steady and stocks have become 8 more expensive.Investors have become willing to pay a higher price for earnings, reflected in the increased P/E multiples.Investors are a bit more confident in terms of future corporate performance than they were a year ago, despite the uneven performance of the global economy.We are mindful of this situation and expect equity prices to become more expensive in the near term.Our disciplined approach will keep the portfolio invested in what we consider to be the highest quality companies worldwide, which we believe deserve the modest premium price they currently command. We appreciate your shareownership and thank you for the opportunity to serve your investment needs. Sincerely, The Portfolio 21 Global Equity Fund Investment Management Team John Streur Jim Madden Tony Tursich President Chief Investment Officer Senior Portfolio Manager Beth Williamson Emily Lethenstrom Senior Research Analyst Senior Research Analyst Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Portfolio 21 Global Equity Fund invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards.These risks are enhanced in emerging markets.The Fund invests in smaller companies that involve additional risks such as limited liquidity and greater volatility.The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the following Annual report for the Fund’s holdings as of June 30, 2013. Current and future portfolio holdings are subject to risk. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges, and expenses. 9 The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.An investment cannot be made directly in an index.Gross total return (GTR) indices reinvest as much as possible of a company’s dividend distributions.The reinvested amount is equal to the total dividend amount distributed to persons residing in the country of the dividend-paying company.Gross total return indices do not, however, include any tax credits.Net total return (NTR) indices reinvest dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells.Earnings Per Share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding.Five Year Geometric Growth is the estimated compounded annual growth rate of earnings per share over the past five years.Estimated Long Term Growth is the current estimated compounded annual growth rate of earnings per share over the company’s next full business cycle (typically 3-5 years).Return on Equity (ROE) is the amount, expressed as a percentage, earned on a company’s common stock investment for a given period.Standard deviation is applied to the annual rate of return of an investment to measure the investment’s volatility.Standard deviation is also known as historical volatility and is used by investors as a gauge for the amount of expected volatility.Alpha is a measure of performance on a risk-adjusted basis.Alpha takes the volatility (price risk) of a mutual fund and compares its risk-adjusted performance to a benchmark index.The excess return of the fund relative to the return of the benchmark index is a fund’s alpha.Information Ratio is a ratio of portfolio returns above the returns of a benchmark (usually an index) to the volatility of those returns.The information ratio (IR) measures a portfolio manager’s ability to generate excess returns relative to a benchmark. The SEC does not approve or disapprove of these securities. The Fund is distributed by Quasar Distributors, LLC. 10 Portfolio 21 Global Equity Fund PORTFOLIO HOLDINGS BY COUNTRY at June 30, 2013 (Unaudited) Portfolio Holdings Percent of Net Assets Belgium $ % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Liabilities in Excess of Other Assets: ) -6.0 % Total $ % EXPENSE EXAMPLE For the Six Months Ended June 30, 2013 (Unaudited) As a shareholder of Portfolio 21 Global Equity (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/13 –6/30/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in 11 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, distribution fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 12 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Portfolio 21 – Global Equity Fund Retail Class Actual Hypothetical (5% annual return before expenses) Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Portfolio 21 – Global Equity Fund Institutional Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.42% for Retail Class shares and 1.13% for Institutional Class shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 13 Portfolio 21 Global Equity Fund – Retail Class Value of $10,000 vs MSCI World Index and S&P 500® Index Average Annual Returns for the periods ended June 30, 2013 1 Year 5 Year 10 Year Portfolio 21 Global Equity Fund – Retail Class 19.41% 2.85% 7.88% MSCI World Index 19.27% 3.30% 7.82% S&P® 500 Index 20.60% 7.01% 7.30% This chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2003, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distribution or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. 14 Portfolio 21 Global Equity Fund – Institutional Class Value of $1,000,000 vs MSCI World Index and S&P 500® Index Average Annual Returns for the periods ended June 30, 2013 Since Inception 1 Year 3 Year 5 Year 3/30/2007 Portfolio 21 Global Equity Fund – Institutional Class 19.75% 11.25% 3.15% 1.80% MSCI World Index 19.27% 14.36% 3.30% 1.94% S&P® 500 Index 20.60% 18.45% 7.01% 4.23% This chart illustrates the performance of a hypothetical $1 million investment made on March 30, 2007, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distribution or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. 15 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013 Shares Value COMMON STOCKS: 95.2% Automobiles & Components: 2.3% Deere & Co. (United States)# $ Johnson Controls, Inc. (United States) Banks: 3.1% DGB Financial Group (South Korea) New Resource Bank (United States) (a)(b) The Toronto Dominion Bank (Canada) Capital Goods: 7.3% Ameresco, Inc. (United States) (a) Atlas Copco AB – Class A (Sweden) Eaton Corp. PLC (Ireland) Schneider Electric SA (France) SKF AB – Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 3.7% IHS, Inc. (United States) (a) Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 1.6% Ericsson (Sweden) Computers & Peripherals: 2.8% Apple, Inc. (United States) SAP AG (Germany) Construction & Engineering: 1.6% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 1.5% Koninklijke Philips Electronics NV (Netherlands) Diversified Financial Services: 1.6% Intercontinental- Exchange, Inc. (United States) (a)# Electrical Equipment: 1.1% Generac Holdings, Inc. (United States) Food & Staples Retailing: 1.3% Jeronimo Martins, SGPS, S.A. (Portugal) Food, Beverage & Tobacco: 2.0% Danone (France) Unilever PLC (Netherlands) Food Manufacturing: 1.1% Darling International, Inc. (United States) (a) Health Care Equipment & Services: 3.8% Baxter International, Inc. (United States) Covidien PLC (Ireland) The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013, Continued Shares Value Household & Personal Products: 1.3% Natura Cosmeticos SA (Brazil) $ Insurance: 1.9% Metlife, Inc. (United States) Internet Software & Services: 1.6% eBay, Inc. (United States) (a) Machinery: 0.8% Xylem, Inc. (United States) Materials: 7.1% Novozymes A/S – Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Svenska Cellulosa AB – Class B (Sweden) Umicore (Belgium) Personal Products: 1.4% L’oreal (France) Pharmaceuticals & Biotechnology: 13.3% Novartis AG (Switzerland) Novo-Nordisk A/S (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 3.1% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 4.3% Nike, Inc. (United States) The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 4.6% IPG Photonics Corp. (United States)# Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA – ADR (Taiwan)# Software & Services: 8.2% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc. (United States) (a) Technology Hardware & Equipment: 3.9% Cisco Systems, Inc. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Telecommunication Services: 2.4% China Mobile Ltd. (Hong Kong) The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013, Continued Shares Value Telecommunication Services: 2.4% (Continued) Vodafone Group PLC – ADR (United Kingdom) $ Transportation: 3.0% Canadian Pacific Railway Ltd. (Canada) East Japan Railway Co. (Japan) Utilities: 3.5% ITC Holdings Corp. (United States) Ormat Technologies, Inc. (United States) Red Electrica Corporacion SA (Spain) TOTAL COMMON STOCKS (Cost $289,024,258) PREFERRED STOCKS: 2.9% Banks: 1.8% Banco Bradesco SA (Brazil)# Materials: 1.1% Klabin SA (Brazil) TOTAL PREFERRED STOCKS (Cost $14,734,766) SHORT-TERM INVESTMENT: 4.0% Money Market Fund: 4.0% Fidelity Money Market Portfolio – Select Class, 0.030%^ TOTAL SHORT-TERM INVESTMENT (Cost $16,649,851) INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 3.9% Money Market Fund: 3.9% First American Prime Obligations Fund – Class Z, 0.00%^ TOTAL INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $16,450,990) TOTAL INVESTMENTS IN SECURITIES: 106.0% (Cost $336,859,865) Liabilities in Excess of Other Assets: (6.0)% ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid.As of June 30, 2013 the total market value of securities considered illiquid was $2,227,500 or 0.5% of net assets. # This security or a portion of this security was out on loan at June 30, 2013.Total loaned securities had a market value of $15,742,031 at June 30, 2013. ADR American Depositary Receipt REIT Real Estate Investment Trust ^ Seven-day yield as of June 30, 2013. The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Percent of Total Country Net Assets Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Liabilities in Excess of Other Assets: -6.0 % Total % The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 ASSETS Investments in securities, at value (Cost $336,859,865)* $ Cash Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Payable for collateral received for securities loaned Payable for securities purchased Payable for currency translation Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency ) Net assets $ * Market value of securities on loan $ Retail Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 Global Equity Fund STATEMENT OF OPERATIONS For the year ended June 30, 2013 INVESTMENT INCOME Dividends (net of foreign withholding tax of $773,298) $ Interest Income from securities lending Total investment income EXPENSES Investment advisory fees Distribution fees – Retail Class Transfer agent fees Administration fees Custody fees Fund accounting fees Registration fees Reports to shareholders Miscellaneous expenses Audit fees Legal fees Chief Compliance Officer fees Trustee fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments Change in net unrealized appreciation on investments Change in net unrealized appreciation of translation of other assets and liabilities in foreign currency Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, June 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares – Retail Class (a) ) ) Net decrease in net assets derived from net change in outstanding shares – Institutional Class (c) ) ) Total decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 22 Portfolio 21 Global Equity Fund STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Year Ended Year Ended June 30, June 30, Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $4,390 and $22,870, respectively. (c) Summary of capital share transactions for Institutional Class shares is as follows: Year Ended Year Ended June 30, June 30, Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net decrease ) $ ) ) $ ) (d) Net of redemption fees of $310 and $10, respectively. 23 Portfolio 21 Global Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Retail Class Year Ended June 30, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income * * Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ Total return % )% % % )% SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Portfolio turnover rate 27
